DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following claim(s) have been amended as detailed below: 

Claim 8. The dust collecting system as defined in claim 7, wherein the lock member is configured to be pressed and moved from a lock position toward an unlock position by the sliding part when the sliding part is moved rearward from the second position, thus allowing a rearward movement of the sliding part.

This amendment is to correct for a lack of antecedent basis for the lock and unlock position limitations.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or make obvious the claimed combination including the following features:
an actuator configured to unlock the sliding part locked by the lock member, by operating in response to a motor-starting operation for the power tool by a user.
Of the prior art Furusawa et al. (PG Pub 2011/0308830 A1) is deemed to be the most relevant prior art reference.  Furusawa discloses all the limitations of claim 1 including a lock member (274) and an actuator (270), but does not disclose that the unlocking of the lock member happens “in response to a motor-starting operation for the power tool by a user”.  Furusawa relies on the user independently operating the lock member for the sliding part.  This appears to be typical in the art as the search did not reveal another reference where the sliding part was locked/unlocked in direct response to the motor starting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731